DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on June 28, 2022 have been fully considered but they are not persuasive. 
     With respect to claim 1, applicant argues that the combination of Tanaka '793, Yamada '016 and Park '643 does not teach the limitations “in the first acquisition process, the operating system acquires the first the setting candidate values enabling the image processing apparatus to perform a device-specific function of the image processing apparatus; in the receiving process, the operating system receives a setting value selected from the setting candidate values acquired by the operating system, the setting value being to be set for the image process to enable the image processing apparatus to perform the device-specific function of the image processing apparatus; in the transmission process, the first application program transmits a job to the image processing apparatus, the job being for the image process based on the setting value to enable the image processing apparatus to perform the device-specific function of the image processing apparatus”, Examiner disagrees with applicant’s arguments because Tanaka’793 teaches a first acquisition process in which the operating system acquires setting candidate values associated with an image processing apparatus from the first application program after the operating system receives a selection operation selecting the first program under a condition that the image processing apparatus is selected as a target for requesting an image process and a condition that content data is selected as a subject for the image process by the second program [the print setting screen is being provided by the UI display control unit (Fig.3, item 510) to accept user’s print settings after the OS (Fig.3, item 300) detects that the user selects the print dialog from the application (Fig.3, item 200) to print the desired contents and the print setting are being provided by the printer driver (the first application program) (Fig.3, item 500) (paragraph 31). Therefore, a first acquisition process in which the operating system is disclosed to acquire the print setting screen (a setting candidate value) from the printer driver (the first application program) (Fig.3, item 500) after the print dialog from the application (Fig.3, item 200) is being selected by a user to instruct the printer (Fig.1, item 102) to perform printing (the operating system acquires setting candidate values associated with an image processing apparatus from the first application program after the operating system receives a selection operation selecting the first program under a condition that the image processing apparatus is selected as a target for requesting an image process and a condition that content data is selected as a subject for the image process by the second program)], the setting candidate values being provided from the first application program and settable for the image process executed by the image processing apparatus, the setting candidate values enabling the image processing apparatus to perform a device-specific function of the image processing apparatus [the print setting screen is considered to provide the setting candidate value which is being  provided from the printer driver (the first program) and settable for the image process executed by the image processing apparatus (paragraph 31). In addition, the user configures the desired print setting to print the desired contents via the displayed print setting screen so that the printer performs the desired printing according to the user’s configured print setting inputted via the print setting screen (Fig.4)]; 
     a receiving process in which the operating system receives a setting value selected from the setting candidate values, acquired by the operating system, the setting value being to be set for the image process to enable the image processing apparatus to perform the device-specific function of the image processing apparatus [the print setting screen is being provided to accept user’s print settings after the user selects the print dialog from the application (Fig.3, item 200) to print the desired contents (paragraph 31). The user configures the desired print setting to print the desired contents via the displayed print setting screen so that the printer performs the desired printing according to the user’s configured print setting inputted via the print setting screen (Fig.4).]; 
     a second acquisition process after the setting value is received in the receiving process, in the second acquisition process the first application program acquires the setting value, which enable the image processing apparatus to perform the device-specific function of the image processing apparatus, received in the receiving process, the first application program (Fig.3, item 500) being a printing application [the print setting screen is being provided to accept user’s print settings after the user selects the print dialog from the application (Fig.3, item 200) to print the desired contents (paragraphs 31 and 34, Fig.4). The user configures the desired print setting to print the desired contents via the displayed print setting screen so that the printer performs the desired printing according to the user’s configured print setting inputted via the print setting screen (Fig.4)]; and 
     a transmission process in which the first application program transmits a job to the image processing apparatus, the job being for the image process based on the setting value to enable the image processing apparatus to perform the device-specific function of the image processing apparatus and the content data, the transmission process being executed after the setting value is acquired in the second acquisition process (paragraph 44).  
     With respect to claims 2-19, Examiner disagrees with applicant’s arguments for the same reason as discussed in claim 1 above.
Response to Amendment
The amendment to the claims received on June 28, 2022 has been entered.
The amendment of claims 1, 6, 10, 11, 15 and 19 is acknowledged
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 10, 11, 13, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka’793 (US 2020/0210793).
     With respect to claim 1, Tanaka’793 teaches a non-transitory computer readable storage medium storing a combination of programs including a first application program (Fig.3, item 500) and an operating system (Fig.3, item 300), the combination of programs being executed by a computer included in an information processing apparatus (Fig.1, item 101) on which a second application program (Fig.2, item 200) is installed, the first program being for controlling an image processing apparatus [the printer driver (Fig.3, item 500) is for controlling an image processing apparatus (Fig.1, item 102)], execution of the combination of programs causing the computer to perform: 
     a first acquisition process in which the operating system acquires setting candidate values associated with an image processing apparatus from the first application program after the operating system receives a selection operation selecting the first program under a condition that the image processing apparatus is selected as a target for requesting an image process and a condition that content data is selected as a subject for the image process by the second program [the print setting screen is being provided by the UI display control unit (Fig.3, item 510) to accept user’s print settings after the OS (Fig.3, item 300) detects that the user selects the print dialog from the application (Fig.3, item 200) to print the desired contents and the print setting are being provided by the printer driver (the first application program) (Fig.3, item 500) (paragraph 31). Therefore, a first acquisition process in which the operating system is disclosed to acquire the print setting screen (a setting candidate value) from the printer driver (the first application program) (Fig.3, item 500) after the print dialog from the application (Fig.3, item 200) is being selected by a user to instruct the printer (Fig.1, item 102) to perform printing (the operating system acquires setting candidate values associated with an image processing apparatus from the first application program after the operating system receives a selection operation selecting the first program under a condition that the image processing apparatus is selected as a target for requesting an image process and a condition that content data is selected as a subject for the image process by the second program)], the setting candidate values being provided from the first application program and settable for the image process executed by the image processing apparatus, the setting candidate values enabling the image processing apparatus to perform a device-specific function of the image processing apparatus [the print setting screen is considered to provide the setting candidate value which is being  provided from the printer driver (the first program) and settable for the image process executed by the image processing apparatus (paragraph 31). In addition, the user configures the desired print setting to print the desired contents via the displayed print setting screen so that the printer performs the desired printing according to the user’s configured print setting inputted via the print setting screen (Fig.4)]; 
     a receiving process in which the operating system receives a setting value selected from the setting candidate values, acquired by the operating system, the setting value being to be set for the image process to enable the image processing apparatus to perform the device-specific function of the image processing apparatus [the print setting screen is being provided to accept user’s print settings after the user selects the print dialog from the application (Fig.3, item 200) to print the desired contents (paragraph 31). The user configures the desired print setting to print the desired contents via the displayed print setting screen so that the printer performs the desired printing according to the user’s configured print setting inputted via the print setting screen (Fig.4).]; 
     a second acquisition process after the setting value is received in the receiving process, in the second acquisition process the first application program acquires the setting value, which enable the image processing apparatus to perform the device-specific function of the image processing apparatus, received in the receiving process, the first application program (Fig.3, item 500) being a printing application [the print setting screen is being provided to accept user’s print settings after the user selects the print dialog from the application (Fig.3, item 200) to print the desired contents (paragraphs 31 and 34, Fig.4). The user configures the desired print setting to print the desired contents via the displayed print setting screen so that the printer performs the desired printing according to the user’s configured print setting inputted via the print setting screen (Fig.4)]; and 
     a transmission process in which the first application program transmits a job to the image processing apparatus, the job being for the image process based on the setting value to enable the image processing apparatus to perform the device-specific function of the image processing apparatus and the content data, the transmission process being executed after the setting value is acquired in the second acquisition process (paragraph 44).  
     With respect to claim 3, which further limits claim 1, Tanaka’793 teaches 14wherein the information processing apparatus further includes a display (Fig.2, item 116), wherein the operating system receives the selection operation while the second program controls the display to display an operation screen [the print setting screen is being provide to accept user’s print settings after the user selects the print dialog from the application (Fig.3, item 200) to print the desired contents (paragraph 31)].
     With respect to claim 4, which further limits claim 1, Tanaka’793 teaches wherein in the first acquisition process, in response to receiving the selection operation, the operating system starts up the first program, sends a request for the setting value to the first program, and receives the setting value from the first program as a response to the request [the print setting screen is being provided by the UI display control unit (Fig.3, item 510) to accept user’s print settings after the OS (Fig.3, item 300) detects that the user selects the print dialog from the application (Fig.3, item 200) to print the desired contents (paragraph 31) and the print setting screen is being provided by the UI display control unit (Fig.3, item 510) of the printer driver (Fig.3, item 500) (the first program)].  
     With respect to claim 7, which further limits claim 1, Tanaka’793 teaches wherein in the second acquisition process, the operating system receives the setting value, starts up the first program, (Fig.4) and transmits the setting value to the first program [the GR processing unit (Fig.3, item 520) stores the print data and print setting form the application (Fig.3, item 200) (paragraph 41)].  
     With respect to claim 10, which further limits claim 1, Tanaka’793 teaches wherein the image processing apparatus (Fig.1, item 102) is a printer capable of printing,
    wherein the job is for instructing the printer to execute printing based on the setting value and the content data (paragraph 44).  
     With respect to claim 11, Tanaka’793 teaches a non-transitory computer readable storage medium storing a first program (Fig.3, item 500), the first application program being executed by a computer included in an information processing apparatus (Fig.1, item 101) on which an operating system (Fig.3, item 300) and a second application program (Fig.2, item 200) are installed, the first application program being for controlling an image processing apparatus [the printer driver (Fig.3, item 500) is for controlling an image processing apparatus (Fig.1, item 102)], execution of the first application program causing the computer to perform: 
     transmitting setting candidate values associated with an image processing apparatus to the operating system in response to a request from the operating system, the operating system transmitting the request to the first application program after the operating system receives a selection operation selecting the first application program under a condition that the image processing apparatus is selected as a target for requesting an image process and a condition that content data is selected as a subject for the image process by the second application program [the print setting screen is being provided to accept user’s print settings after the OS (Fig.3, item 300) detects that the user selects the print dialog from the application (Fig.3, item 200) to print the desired contents and the print setting are being provided by the printer driver (the first application program) (Fig.3, item 500) (paragraph 31).  Therefore, when the print dialog is being selected in the application (Fig.3, item 200), the OS (Fig.3, item 300) is considered to transmit a request to the printer driver (Fig.3, item 500) (the first program) for the print setting screen (the setting candidate value) to be provided to the application (Fig.3, item 200)], the setting candidate values being settable for the image process executed by the image processing apparatus, the setting candidate values enabling the image processing apparatus to perform a device-specific function of the image processing apparatus, the setting candidate values enabling the image processing apparatus to perform a device-specific function of the image processing apparatus [regarding the print setting shown in the print setting screen (Fig.4). The print setting values are considered as the setting candidate values enabling the printer (the image processing apparatus) to perform a device-specific function of printer (the image processing apparatus)], the 16operating system receiving a setting value selected from the setting candidate value which is received from the first application program, the setting value being to be set for the image process to enable the image processing apparatus to perform a device-specific function of the image processing apparatus [the print setting values are being configured in print setting screen (Fig.4) to set for printing operation (the image process)], the first application program being a printing application (Fig.3, item 500); 
     acquiring the setting value via the operating system after the operating system receives the setting value [the print setting screen is being provided to accept user’s print settings after the OS (Fig.3, item 300) detects that the user selects the print dialog from the application (Fig.3, item 200) to print the desired contents (paragraph 31). Therefore, the OS (Fig.3, item 300) is consider to provide the print setting screen after obtaining from the printer driver (Fig.3, item 500) since the OS control the overall operation of the image processing apparatus (paragraph 30)]; and 
     transmitting a job to the image processing apparatus after the setting value is acquired, the job being for the image process based on the setting value to enable the image processing apparatus to perform the device-specific function of the image processing apparatus and the content data, the transmission process being executed after the setting value is acquired via the operating system (paragraph 44).
     With respect to claim 13, which further limits claim 11, Tanaka’793 teaches wherein after the operating system receives the selection operation, starts up the first program, and the operating system sends the request to the first program, and the first program transmits the setting value as a response to the request [the print setting screen is being provided by the UI display control unit (Fig.3, item 510) to accept user’s print settings after the OS (Fig.3, item 300) detects that the user selects the print dialog from the application (Fig.3, item 200) to print the desired contents (paragraph 31) and the print setting screen is being provided by the UI display control unit (Fig.3, item 510) of the printer driver (Fig.3, item 500) (the first program)].  
     With respect to claim 16, which further limits claim 11, Tanaka’793 teaches wherein after the first program transmits the setting candidate value to the operating system, the operating system receives the setting value, starts up the first program [the print setting screen is being provided by the UI display control unit (Fig.3, item 510) to accept user’s print settings after the OS (Fig.3, item 300) detects that the user selects the print dialog from the application (Fig.3, item 200) to print the desired contents (paragraph 31). As shown in Fig.4, the desired print settings are entered according to the user’s selection. Therefore, printer driver (the first program) is considered to start when the print setting screen is being displayed.], and transmits the setting value to the first program [the printer driver processes the print data with the print settings (abstract). Therefore, the print data with the print setting is considered being transmitted to the printer driver] and the first program acquires the setting value transmitted from the operating system [the printer driver processes the print data with the print settings (abstract) and the OS is basic software for controlling the over operation of the information processing apparatus (paragraph 29). Therefore, the print data with the print setting (the setting value) is obtained from the OS].  
     With respect to claim 19, which further limits claim 11, Tanaka’793 teaches wherein the image processing apparatus is a printer capable of printing (Fig.1, item 102), wherein the job is for instructing the printer to execute printing based on the setting value and the content data (paragraph 44).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka’793 (US 2020/0210793), and further in view of Park’643 (US 2014/0104643). 
     With respect to claim 2, which further limits claim 1, Tanaka’793 does not teach wherein the operating system causes the computer to perform a sharing function to share data among a plurality of programs installed on the information processing apparatus, wherein the selection operation is for selecting the first program as a program that can share, by using the sharing function, the content data which is selected by the second program.  
     Park’643 teaches wherein the operating system causes the computer to perform a sharing function to share data among a plurality of programs installed on the information processing apparatus [the source application provides a side bar to allow the content   (Fig.6 and Fig.7A)], wherein the selection operation is for selecting the first program as a program that can share, by using the sharing function, the content data which is selected by the second program [as shown in Fig.7A, the printing application is one of the applications that the source application (second program) wants to share its contents].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’793 according to the teaching of Park’643 to enable the second application to share its contents with a plurality of application because this will allow the contents to be shared with a plurality of application more effectively.
     With respect to claim 5, which further limits claim 4, Tanaka’793 teaches wherein the information processing apparatus further includes a display (Fig.2, item 116). 
     Tanaka’793 does not teach wherein when the first program is started in the first acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program.  
     Park’643 teaches wherein the information processing apparatus further includes a display, wherein when the first program is started in the first acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program [as shown in Fig.9, when the item 701 is just being selected (wherein when the first program is started in the first acquisition process to obtaining the print setting associated with a printer), the screen which represents a result of a process executed by the source application (the second program) is considered being maintained but, does not display a print setting screen which represents a result of a process executed by printing application (the first program) until the print setting screen associated with the printing application has acquired].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’793 according to the teaching of Park’643 to enable the second application to share its contents with a plurality of application because this will allow the contents to be shared with a plurality of application more effectively.
     With respect to claim 8, which further limits claim 7, Tanaka’793 teaches wherein the information processing apparatus further includes a display (Fig.2, item 116).
     Tanaka’793 does not teach wherein when the first program is started in the second acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program.  
     Park’643 teaches wherein the information processing apparatus further includes a display, wherein when the first program is started in the second acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program [as shown in Fig.9, when the item 701 is just being selected and loading the print setting options (wherein the first program is started in the first acquisition process), the screen which represents a result of a process executed by the source application (the second program) is considered being maintained but, does not display a print setting screen which represents a result of a process executed by printing application (the first program) until the print setting screen associated with the printing application has acquired and finished loading].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’793 according to the teaching of Park’643 to enable the second application to share its contents with a plurality of application because this will allow the contents to be shared with a plurality of application more effectively.
     With respect to claim 12, which further limits claim 11, Tanaka’793 does not teach wherein the operating system causes the computer to perform a sharing function to share data among a plurality of programs installed on the information processing apparatus, wherein the selection operation is for selecting the first program as a program that can share, by using the sharing function, the content data which is selected by the second program.  
     Park’643 teaches wherein the operating system causes the computer to perform a sharing function to share data among a plurality of programs installed on the information processing apparatus [the source application provides a side bar to allow the content   (Fig.6 and Fig.7A)], wherein the selection operation is for selecting the first program as a program that can share, by using the sharing function, the content data which is selected by the second program [as shown in Fig.7A, the printing application is one of the applications that the source application (second program) wants to share its contents].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’793 according to the teaching of Park’643 to enable the second application to share its contents with a plurality of application because this will allow the contents to be shared with a plurality of application more effectively.
     With respect to claim 17, which further limits claim 16 Tanaka’793 teaches wherein the information processing apparatus further includes a display (Fig.2, item 116).
     Tanaka’793 does not teach wherein in a case where the operating system starts up the first program after the first program transmits the setting candidate value to the operating system, the display maintains displaying a screen which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program.  
     Park’643 teaches wherein the information processing apparatus further includes a display, wherein when the first program is started in the second acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second program but does not display a screen which represents a result of a process executed by the first program [as shown in Fig.9, when the item 701 is just being selected and loading the print setting options (wherein the first program is started in the first acquisition process), the screen which represents a result of a process executed by the source application (the second program) is considered being maintained but, does not display a print setting screen which represents a result of a process executed by printing application (the first program) until the print setting screen associated with the printing application has acquired and finished loading].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’793 according to the teaching of Park’643 to enable the second application to share its contents with a plurality of application because this will allow the contents to be shared with a plurality of application more effectively.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka’793 (US 2020/0210793), and further in view of Xiao’157 (US 2015/0199157). 
     With respect to claim 6, which further limits claim 1, Tanaka’793 teaches wherein the information processing apparatus includes a memory (Fig.2, items 112-113),    
     Tanaka’793 does not teach wherein execution of the combination of programs causes the computer to perform a storing process in which the first program acquires the setting candidate value from the image processing apparatus, and stores the acquired setting candidate value in the memory, wherein in the first acquisition process, in response to receiving the selection operation, the operating system acquires the setting candidate value stored in the memory.  
     Xiao’157 teaches wherein execution of the combination of programs causes the computer to perform a storing process in which the first program acquires the setting candidate value from the image processing apparatus [the printer driver obtains the capability of the printers (paragraph 60)], and stores the acquired setting candidate value in the memory [the printer driver obtains the capability of the printers (paragraph 60). The obtained capability of the printers is considered stored in a memory when the printer driver obtains them (Fig.2A, step S206)], wherein in the first acquisition process, in response to receiving the selection operation, the operating system acquires the setting candidate value stored in the memory (Fig.2A, step 206 and step 208).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’793 according to the teaching of Xiao’157 to enable a printer driver to obtain the printer’s capability to update the print setting screen according to the obtained printer’s capability because this will allow the print job to be configured with desired print setting more effectively.
     With respect to claim 15, which further limits claim 11, Tanaka’793 teaches wherein the information processing apparatus includes a memory (Fig.2, items 112-113),             
     Tanaka’793 does not teach wherein execution of the first program causes the computer to perform: acquiring the setting candidate value from the image processing apparatus; and 17storing the acquired setting candidate value in the memory, wherein in the first acquisition process, in response to receiving the selection operation, the operating system acquires the setting candidate value stored in the memory.  
     Xiao’157 teaches wherein execution of the first program causes the computer to perform: acquiring the setting candidate value from the image processing apparatus [the printer driver obtains the capability of the printers (paragraph 60)]; and 17storing the acquired setting candidate value in the memory [the printer driver obtains the capability of the printers (paragraph 60). The obtained capability of the printers is considered stored in a memory when the printer driver obtains them (Fig.2A, step S206)], wherein in the first acquisition process, in response to receiving the selection operation, the operating system acquires the setting candidate value stored in the memory (Fig.2A, step 206 and step 208).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’793 according to the teaching of Xiao’157 to enable a printer driver to obtain the printer’s capability to update the print setting screen according to the obtained printer’s capability because this will allow the print job to be configured with desired print setting more effectively.
Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Tanaka’793 (US 2020/0210793) and further in view of Saigusa’931 (US 2018/0275931).
     With respect to claim 9, which further limits claim 1, Tanaka’793 teaches wherein the information processing apparatus further includes a display (Fig.2, item 116). 
     Tanaka’793 does not teach wherein execution of the combination of programs causes the computer to perform a selecting process in which the first program is started, and controls the display to display a selection screen for selecting an apparatus as the target for requesting the image process after the operating system receives a selection operation specifying the first program under a condition that no apparatus is selected as the target for requesting the image process and a condition that the content data is selected by the second program.  
     Saigusa’931 teaches wherein execution of the combination of programs causes the computer to perform a selecting process in which the first program is started [when the item 8301 is being selected in Fig.6A, a list of printers s  is being displayed (Fig.6B). Therefore, a selecting process is considered being executed in order to provide the printer list as shown in Fig.6B], and controls the display to display a selection screen for selecting an apparatus as the target for requesting the image process after the operating system receives a selection operation specifying the first program under a condition that no apparatus is selected as the target for requesting the image process (Fig.6B) and a condition that the content data is selected by the second program [regarding to the selected print setting for the selected content to be printed (Fig.6C, Fig.7A and 7B)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’793 according to the teaching of Saigusa’931 to display a printer list have multiple printers to be selected will allow a desired printer to be designated for printing operation more effectively.
     With respect to claim 18, which further limits claim 11, Tanaka’793 teaches wherein the information processing apparatus further includes a display (Fig.2, item 116). 
     Tanaka’793 does not teach wherein execution of the combination of programs causes the computer to perform a selecting process in which the first program is started, and controls the display to display a selection screen for selecting an apparatus as the target for requesting the image process after the operating system receives a selection operation specifying the first program under a condition that no apparatus is selected as the target for requesting the image process and a condition that the content data is selected by the second program.  
     Saigusa’931 teaches wherein execution of the combination of programs causes the computer to perform a selecting process in which the first program is started [when the item 8301 is being selected in Fig.6A, a list of printers s  is being displayed (Fig.6B).     Therefore, a selecting process is considered being executed in order to provide the printer list as shown in Fig.6B], and controls the display to display a selection screen for selecting an apparatus as the target for requesting the image process after the operating system receives a selection operation specifying the first program under a condition that no apparatus is selected as the target for requesting the image process (Fig.6B) and a condition that the content data is selected by the second program [regarding to the selected print setting for the selected content to be printed (Fig.6C, Fig.7A and 7B)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka’793 according to the teaching of Saigusa’931 to display a printer list have multiple printers to be selected will allow a desired printer to be designated for printing operation more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Nakata’230 (US 2006/0023230) discloses a mechanism in which whether or not a printing process can be executed in a user's desired format can be recognized by the user before a print output is executed from an application is provided
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674